Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 2-21 are allowed.  
Claim 2 is allowed since none of the prior art, alone or in combination, teaches or suggests a digital television for sharing multiple data with a mobile terminal, the digital television comprising:
a display;
a tuner configured to receive a broadcast signal including video signal and audio signal;
a wireless network interface configured to transmit data to the mobile terminal and to receive audio information and screen information from the mobile terminal wirelessly connected to the digital television; and
a controller configured to:
control a signal processor to decode the video signal and the screen information,
control the display to display first image corresponding to the decoded video signal with second image corresponding to the decoded screen information, wherein the second image corresponds to an image displayed on the mobile terminal, and
receive at least one command from a remote controller,
wherein the controller is further configured to control the signal processor to process the audio signal and the audio information and to output the processed audio signal or the processed audio information to an audio output unit, and
wherein the controller is further configured to control the signal processor to change the second image’s size or position depending on the at least one command received from the remote controller.
Claim 12 is allowed for similar reasons as claim 2.  
Claims 3-11 and 13-21 are allowed for being dependent upon aforementioned independent claims 1 and 12, respectively.  
The closest prior art by Lu (US 2011/0199389 A1) discloses a digital television for sharing multiple data with a mobile terminal, the digital television comprising: a display; a wireless network interface configured to transmit data to the mobile terminal and to receive audio information and screen information from the mobile terminal wirelessly connected to the digital television; and a controller configured to: control a signal processor to decode the screen information, control the display to display first image corresponding to a decoded video signal with second image corresponding to the decoded screen information, wherein the second image corresponds to an image displayed on the mobile terminal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624